Order entered March 5, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01339-CR

                             ELIJAH ZAVIER FINLEY, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-56527-M

                                           ORDER
           The Court GRANTS court reporter Belinda Baraka’s February 28, 2013 request for an

extension of time to file the reporter’s record. We ORDER Ms. Baraka to file the reporter’s

record by MARCH 29, 2013.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE